Field, J.
We think that the school-house was on both Chestnut Street and Mechanic Street, because the entrances to it were *576from both streets. Commonwealth v. Jenkins, ante, 572. The remaining question is whether there was sufficient evidence that the defendant’s “building or place” was on Mechanic Street, within the meaning of the St. of 1882, e. 220. We think it was competent for the jury, on the evidence, to find that there was a back entrance to the defendant’s premises from Mechanic Street, and that the premises were on that street, within the meaning of the statute. Exceptions overruled.